PRATT, J.
This is an appeal from an order made at special term involving the allowance made attorneys of record in this proceeding. The statute authorizing and regulating the proceeding provides that “such allowances for counsel fees as may be made by order of the court shall be paid,” etc.1 It is plain that the commissioners had no authority to fix any allowance, but the power was vested in the court. It was, therefore, a matter of discretion, to be fixed in view of all the circumstances. The sum allowed did. not exceed the limit prescribed by section 3253 of the Code of Civil Procedure, and was not an abuse of the discretion vested in the judge *129presiding at special term. The case involved much labor and responsibility, and required great care and much time in its management. In addition, new duties were imposed upon the attorneys, subsequent to the hearing before the court upon the first presentation of the commissioners’ report. The proceeding involved the taking of 113 parcels of land, and the awards exceeded $150,000, and the time required was over two years. During all this time the case called for constant attention. Under all the facts and circumstances, we cannot say the amount allowed was unreasonable. Order affirmed, with costs and disbursements.

 Laws 1893, c. 189, § 24.